DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AFCP 2.0 Pilot Request
 
Applicant’s arguments, see Remarks, filed 7/13/2021, with respect to the rejection(s) of claim(s) 1 under Final Rejection have been fully considered and are persuasive.  
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Prosecution is hereby reopened.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Adami (WO 2015/110517).

Seymour discloses a casting apparatus capable of producing a cast sheet of homogenized tobacco material (see MPEP 2115 regarding the article worked upon limiting apparatus claims), said casting system comprising
A casting box (See head box 100) adapted to contain a slurry of the homogenized tobacco material;
A movable support (see movable support);
A casting system (see top loader 104) adapted to deposit the slurry contained in the casting box onto the movable support so as to form the cast sheet.
Seymour does not disclose a sensor to detect a thickness of the cast sheet;
	Wherein the sensor includes:
	A slider comprising a planar surface adapted to be in contact to a top surface of the cast sheet;
	A height detector adapted to measure the height of the planar surface so as to derive the thickness of the cast sheet.


A sensor to detect a thickness of the sheet (see sensor 24, Fig. 2);
	Wherein the sensor includes:
	A slider (see shoes 59 below the measuring head) comprising a planar surface adapted to be in contact to a top surface of the cast sheet (see pp. 11, ll. 24);
	A height detector (see sensor 24 of pp. 11, ll. 23) adapted to measure the height of the planar surface so as to derive the thickness of the cast sheet.	 
See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.  To combine the sensor of Adami with the casting apparatus of Seymour would have had the benefit of allowing for the determination of the thickness of the formed cast sheet in real time during the casting process.  See Adami Summary of the Invention. pp. 4, ll. 16-19 discloses that more regular operation of the measuring device is achieved.  PP. 6, ll. 19-24 discloses that the thickness defects can be detected with their transverse position along the width of web material.  This was desirable in Seymour.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensor and slider of Adami with the cast sheet forming apparatus of Seymour to arrive at the claimed invention before the effective filing date.  Doing so had the benefit that it allowed for the determination of the thickness of the formed cast sheet in real time, See Adami Summary of the Invention section, which was desirable in Seymour.

Regarding claim 2, Seymour discloses wherein the casting system includes a casting blade (see casting blade 404 of col. 5, ll. 22-36) adapted to cast the slurry onto the movable support, a distance separating said casting blade from said support (see Figs. 1-2).

3, Seymour discloses wherein the casting system includes two casting rollers (see rollers 300 of Fig. 3) forming a gap there between, said gap being positioned below said casting box.
[AltContent: textbox (Gap between rollers 300)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    481
    526
    media_image1.png
    Greyscale

Regarding claim 10, Seymour discloses wherein the planar surface (taken as of the ball slide 208) includes a rectangular surface (see Fig. 2 – the bottom surface – facing the slurry -  is taken as a rectangular surface, as understood by one of ordinary skill in the art before the effective filing date).
[AltContent: arrow][AltContent: textbox (Ball slide 208)]
    PNG
    media_image2.png
    786
    586
    media_image2.png
    Greyscale



Regarding claim 11, Seymour discloses wherein a side (taken as the face of the rectangle, where the slide is a rectangular prism) of the rectangular surface is positioned perpendicular to a direction of motion of the movable support (the bottom surface of the rectangular prism is perpendicular to the direction of motion of the movable support which moves in a left-right direction).

Regarding claim 12, the combination Seymour/Adami discloses wherein said height detector (see cited sensor) is adapted to measure the height of the planar surface with reference to the movable support.  See cited portions.
	
14, the combination Seymour/Adami discloses including a control unit (See controller of abs, Fig. 3-4 of Seymour) connected to the sensor (see digital sensors 204, 206 of Fig. 3, set points of Fig. 4), the control unit being adapted to determine variations in height of said slider (See air gap) on the basis of signals sent by the sensor.  See also Adami control unit 26 of pp. 9, ll 16.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Adami (WO 2015/110517), and Seymour 2 (US 2004/0122547).

Regarding claim 4, the combination Seymour/Adami does not disclose including a pressing device adapted to press said planar surface towards the casting sheet.
In the same field of endeavor of tobacco casting, Seymour 2 discloses a pressing device (see pressing rollers with pressure plate 480 of [0087]) adapted to press said planar surface towards the casting sheet (the casting sheet of Seymour is analogous to the additive material, liquid or paste formulation of abs & [0190], of Seymour 2).  Seymour 2 discloses that the apparatus is combinable with conventional sheet casting methods. [0190].
Seymour 2 had the benefit that it provided a means for retaining additive material on a paper web and preventing transfer of additive material to the surfaces of various components of a cigarette making machine.  [0146]. This was desirable in Seymour.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the pressure roller/plate of Seymour 2 with the casting apparatus of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it provided a means for retaining additive material on a paper web and preventing transfer of additive material to the surfaces of various components of a cigarette making machine.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Adami (WO 2015/110517), Seymour 2 (US 2004/0122547) and Arai (US 2007/0216060).

Regarding claim 5, the combination Seymour/Adami/Seymour 2 does not disclose wherein said pressing device includes an air pressure generator and a nozzle, said nozzle being adapted to eject compressed air towards the slider so as to press said planar surface towards the movable support.
	Seymour does not disclose wherein said pressing device includes an air pressure generator and a nozzle, said nozzle being adapted to eject compressed air towards the slider so as to press said planar surface towards the movable support.
	Reasonably pertinent to the problem in Seymour’s slurry casting, Arai discloses an air pump (see [0055]) adapted to eject compressed air towards the slider (upwards in the bodily incorporated apparatus is towards the slider from the nozzle) so as to press said planar surface towards the movable support (upward blowing air would press the film to the movable support and minimize the air gap).
	Doing so had the benefit that it allowed for the film to improve planarity, mechanical strength, optical properties and the like – and was optimization of a result-effective variable of the pressure with the distance of the moving film surface from the slider to minimize the air gap.  [0055] discloses that it prevented the deformation of the film, which was desirable in Seymour.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the air pump of Arai to the casting apparatus of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the film to have improved planarity, mechanical strength and optical properties.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Adami (WO 2015/110517), Seymour 2 (US 2004/0122547) Arai (US 2007/0216060), and Pressure Regulator NPL (https://www.senninger.com/news/2017/09/28/how-does-pressure-regulator-work).

Regarding claim 6, the combination Seymour/Seymour 2 does not disclose including an air pressure regulator to vary a pressure value of the compressed air exiting the nozzle.
	In the same field of endeavor of film casting as Seymour and Adami, Arai discloses including an air pressure regulator (see adjusting valve of [0055]) to vary a pressure value of the compressed air exiting the nozzle.
	  Making the pressure adjustable in Arai such as to minimize the distance between the slider and the surface of the cast sheet would have been considered a result-effective variable with regards to the distance of the slider to the movable support. See KSR rationale regarding the obviousness of making adjustable - see MPEP 2144.04 regarding the obviousness of making adjustable.
	Optimizing the result-effective-variable had the benefit that it allowed for the determination of the thickness of the cast sheet with accuracy and precision, which was desirable in Seymour, Adami, Seymour 2 and Arai.
	Therefore, it would have been obvious to one of ordinary skill in the art to add the pressure regulator of Pressure Regulator NPL to the apparatus of Seymour to arrive at the claimed invention before the effective filing date because doing so would have been an exercise in making adjustable and the optimization of a result-effective variable to one of ordinary skill in the art. 

	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Adami (WO 2015/110517), and Kagawa (US 5352108).

Regarding claim 7, the combination Seymour/Adami does not disclose comprising a plurality of sliders positioned one parallel to the other.
See MPEP 2144 regarding the obviousness of duplication of essential working parts.  
In the same field of endeavor of casting apparatuses (see title), Kagawa discloses a plurality of sliders (see first sliders 5 of col. 20, ll. 67 and second sliders 13 of col. 21, ll. 29).  The first and second sliders are arranged in parallel to the others (any direction can be a parallel direction – interpreted as in parallel portions of the film during processing, along the same length of film but different distanced from the edge).
Adding a plurality of sliders would allow for the measurement of the film thickness at a variety of points.  This was desirable in Seymour because it allowed for the improved uniformity of the film.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sliders of Kagawa in a parallel configuration with the casting apparatus of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved the improved uniformity of the film.

[AltContent: textbox (Sliders in parallel)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    620
    566
    media_image3.png
    Greyscale

	Regarding claim 8, the combination Seymour/Adami/Kagawa renders obvious wherein the plurality of sliders is positioned in a row formed perpendicularly to a direction of motion of the movable support (see Fig. 1 of Kagawa and cited portions of Seymour).
	The movable support is interpreted as being movable in a right-left direction of Seymour’s Fig. while the sliders of Kagawa are interpreted as moving in an up-down direction, which is perpendicular to the left-right direction of the bodily incorporated apparatus.

	Regarding claim 9, the combination Seymour/Adami/Kagawa renders obvious wherein a distance (see vertically movable sliders of Kagawa, col. 20, ll. 60-col. 21, ll. 28; also see second sliders 14 of col. 21, ll. 29-54) between two adjacent sliders perpendicularly to the direction of 
	See MPEP 2143 and 2144 regarding the obviousness of similar and overlapping ranges.  While the reference does not disclose the specific distance being between about 0-200 cm, this is taken as a manner of operating the cited apparatus that the apparatus of the cited prior art is capable of in an apparatus claim.  
	To make the adjustable gap between the sliders between about 0-200 cm would have been an exercise in change in size or dimension of a component.  See MPEP 2144 regarding the obviousness of a change in size or dimension of a component.
	Therefore, it would have been obvious to one of ordinary skill in the art to alter the distance between the sliders of the combination Seymour/Kagawa to arrive at the claimed invention before the effective filing date because doing so would have been a mere change in size or dimension of an art-recognized modifiable variable to one of ordinary skill in the art. 
	
					Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 10-11, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575549 (“Soo”) in view of Adami (WO 2015/110517).

Claim 1-3, 10-11, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10463068 (“Soo 2 ”) in view of Adami (WO 2015/110517).
Claim 1-3, 10-11, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10314328 (“Soo 3 ”) in view of Adami (WO 2015/110517).

Regarding claim 1, Soo, Soo 2, & Soo 3 each disclose a casting apparatus for the production of a cast sheet of homogenized tobacco material, said casting system comprising
	A casting box adapted to contain a slurry of homogenized tobacco material (see MPEP 2115 regarding the patentable weight of the article worked upon in apparatus claims),
		A movable support (See movable support);
		A casting system adapted to deposit the slurry contained in the casting box onto the movable support so as to form the cast sheet (see casting blade and nozzle).
	Soo nor Soo 2 disclose a sensor to detect a thickness of the cast sheet, wherein the sensor includes:
		A slider comprising a planar surface adapted to be in contact to a top surface of the cast sheet; and
		A height detector adapted to measure the height of the planar surface so as to derive the thickness of the cast sheet.
Reasonably pertinent to the problem See/Soo2/Soo3 was trying to solve regarding the moving cast sheet thickness determinations (see title, abs), Adami discloses an apparatus for measuring the thickness of a cast sheet, comprising:
A sensor to detect a thickness of the cast sheet (see sensor 24, Fig. 2);
	Wherein the sensor includes:

	A height detector (see sensor 24 of pp. 11, ll. 23) adapted to measure the height of the planar surface so as to derive the thickness of the cast sheet.	 
To combine the sensor of Adami with the casting apparatus of Soo AND/OR Soo 2 would have had the benefit of allowing for the determination of the thickness of the formed cast sheet in real time during the casting process.  See Adami Summary of the Invention.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.  This was desirable in Soo AND Soo 2 and Soo 3.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensor and slider of Adami with the cast sheet forming apparatus of Soo 1, 2, and 3 to arrive at the claimed invention before the effective filing date.  Doing so had the benefit that it allowed for the determination of the thickness of the formed cast sheet in real time, See Adami Summary of the Invention section, which was desirable in Soo, Soo 2 and Soo 3.

Regarding claim 2, Soo 1, 2 and 3 discloses (see each claim 1 and claim 10 of Soo 3) wherein the casting system includes a casting blade adapted to cast the slurry onto the movable support, a distance separating said casting blade from said support.

Regarding claim 3, Soo, Soo 2 nor Soo 3 claims the drum but discloses a drum in its disclosure.
In the same field of endeavor of cast sheet deposition, Adami discloses a roller 13 and contrasting element 11 (which is considered an obvious variant to a roller – see pp. 12).
To add the rollers of Adami to the apparatus of Soo AND/OR Soo 2 had the benefit that it allowed for the cast sheet to move with respect to the sensor and made the manufacture of 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the rollers of Adami with the apparatus of Soo OR Soo 2 to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the continuous manufacture of the cast sheet, thereby reducing costs.

Regarding claim 10, Soo and Soo 2 and Soo 3 disclose wherein the planar surface includes a rectangular surface.  See casting box of claim 1.  Boxes have rectangular surfaces.

Regarding claim 11, Soo and Soo 2 and Soo 3 renders obvious wherein a side of the rectangular surface is positioned perpendicular to a direction of motion of the movable support.  See travelling direction of movable support and orientation of cutting blade.
	
	Regarding claim 14, Soo and Soo 2 and Soo 3 disclose (see claim 11 of Soo and claim 8 of Soo 2) a control unit connected to the sensor.
The combination Soo/Adami and Soo 2/Adami renders obvious the control unit being adapted to determine variations in the height of said slider with reference to the movable support.

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575549 (“Soo”) in view of Adami (WO 2015/110517) and Seymour 2 (US 2004/0122547).
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10463068 (“Soo 2”) in view of Adami (WO 2015/110517) and Seymour 2 (US 2004/0122547).
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10314328 (“Soo 3 ”) in view of Adami (WO 2015/110517) and Seymour 2 (US 2004/0122547).

Regarding claim 4, the combination Soo /Adami, Soo2/Adami nor Soo3/Adami does not disclose including a pressing device adapted to press said planar surface towards the cast sheet.
 In the same field of endeavor of tobacco casting, Seymour 2 discloses a pressing device (see pressing rollers with pressure plate 480 of [0087]) adapted to press said planar surface towards the casting sheet (the casting sheet of Seymour is analogous to the additive material, liquid or paste formulation of abs & [0190], of Seymour 2).  Seymour 2 discloses that the apparatus is combinable with conventional sheet casting methods. [0190].
Seymour 2 had the benefit that it provided a means for retaining additive material on a paper web and preventing transfer of additive material to the surfaces of various components of a cigarette making machine.  [0146].  This was desirable in Soo and Soo 2 and Soo 3.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the pressure roller/plate of Seymour 2 with the casting apparatus of Soo AND Soo 2 AND Soo 3 to arrive at the claimed invention before the effective filing date because doing so had the benefit that it provided a means for retaining additive material on a paper web and preventing transfer of additive material to the surfaces of various components of a cigarette making machine.

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575549 (“Soo”) and further in view of Seymour 2 (US 2004/0122547) and Arai (US 2007/0216060).
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10463068 (“Soo 2”) in view of Seymour 2 (US 2004/0122547) and Arai (US 2007/0216060).
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10314328 (“Soo 3 ”) in view of Seymour 2 (US 2004/0122547) and Arai (US 2007/0216060).

Regarding claim 5, the combination Soo/Adami/Seymour 2, Soo2/Adami/Seymour 2, nor Soo3/Adami/Seymour 2 disclose wherein said pressing device includes an air pressure generator and a nozzle, said nozzle being adapted to eject compressed air towards the slider so as to press said planar surface towards the movable support.
	Seymour does not disclose wherein said pressing device includes an air pressure generator and a nozzle, said nozzle being adapted to eject compressed air towards the slider so as to press said planar surface towards the movable support.
	Reasonably pertinent to the problem Soo/Soo2/Soo3 was trying to solve regarding slurry casting, Arai discloses an air pump (see [0055]) adapted to eject compressed air towards the slider (upwards in the bodily incorporated apparatus is towards the slider from the nozzle) so as to press said planar surface towards the movable support (upward blowing air would press the film to the movable support and minimize the air gap).
	Doing so had the benefit that it allowed for the film to improve planarity, mechanical strength, optical properties and the like.  [0006]. This was desirable in Soo, Soo 2 and Soo 3.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the air pump of Arai to the casting apparatus of Soo, Soo 2 and Soo 3 to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the film to have improved planarity, mechanical strength and optical properties.

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575549 (“Soo”) and further in view of Seymour 2 (US 2004/0122547), Arai (US 2007/0216060) and Pressure Regulator NPL.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10463068 (“Soo 2”) in view of Seymour 2 (US 2004/0122547), Arai (US 2007/0216060), and Pressure Regulator NPL.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10314328 (“Soo 3 ”) in view of Seymour 2 (US 2004/0122547) and Arai (US 2007/0216060), and Pressure Regulator NPL.

	Regarding claim 5, the combination Soo/Seymour2/Arai does not disclose including an air pressure regulator to vary a pressure value of the compressed air exiting the nozzle.
	In the same field of endeavor of valves and reasonably pertinent to the problem Soo/Soo2/Soo3 was trying to solve regarding maintaining contact of slider with cast sheet, Pressure Regulator NPL discloses an air pressure regulator to vary s pressure value of the compressed air exiting the nozzle.
	 See KSR rationale regarding the obviousness of making adjustable - see MPEP 2144.04 regarding the obviousness of making adjustable.  Making the pressure adjustable in Arai such as to minimize the distance between the slider and the surface of the cast sheet would have been considered a result-effective variable to one of ordinary skill in the art before the effective filing date.
	Optimizing the result-effective-variable had the benefit that it allowed for the determination of the thickness of the cast sheet with accuracy and precision, which was desirable in Seymour, Adami, Seymour 2 and Arai.
	Therefore, it would have been obvious to one of ordinary skill in the art to add the pressure regulator of Pressure Regulator NPL to the apparatus of Seymour to arrive at the . 
	
	Claims 7-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575549 (“Soo”) and further in view of Kagawa (US 5352108).
Claims 7-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10463068 (“Soo 2”) and further in view of Kagawa (US 5352108).
Claims 7-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10314328 (“Soo 3 ”) and further in view of Kagawa (US 5352108).

	Regarding claim 7, Soo, Soo 2, nor Soo 3 disclose a plurality of sliders positioned one parallel to one another.
See MPEP 2144 regarding the obviousness of duplication of essential working parts.  
In the same field of endeavor of casting apparatuses (see title), Kagawa discloses a plurality of sliders (see first sliders 5 of col. 20, ll. 67 and second sliders 13 of col. 21, ll. 29).  The first and second sliders are arranged in parallel to the others (any direction can be a parallel direction – interpreted as in parallel portions of the film during processing, along the same length of film but different distanced from the edge).
Adding a plurality of sliders would allow for the measurement of the film thickness at a variety of points.  This was desirable in Soo, Soo 2 and Soo 3 because it allowed for the improved uniformity of the film.


	Regarding claim 8, the combination Soo/Kagawa AND/OR Soo 2/Kagawa AND/OR Soo 3/Kagawa renders obvious wherein the plurality of sliders is positioned in a row formed perpendicularly to a direction of motion of the movable support (see Fig. 1 of Kagawa and cited portions of Seymour).
	The movable support is interpreted as being movable in a right-left direction of Soos’ Figs. while the sliders of Kagawa are interpreted as moving in an up-down direction, which is perpendicular to the left-right direction of the bodily incorporated apparatus.

	Regarding claim 9, the combination Soo/Kagawa, Soo 2/Kagawa and Soo3/ Kagawa renders obvious wherein a distance (see vertically movable sliders of Kagawa, col. 20, ll. 60-col. 21, ll. 28; also see second sliders 14 of col. 21, ll. 29-54) between two adjacent sliders perpendicularly to the direction of motion of the movable support is comprised between about 0 centimeters and about 200 centimeters.
	While the reference does not disclose the specific distance being between about 0-200 cm, this is taken as a manner of operating the cited apparatus that the apparatus of the cited prior art is capable of in an apparatus claim.  
	Kagawa discloses an overlapping range of sheet thicknesses to the claimed range.  See MPEP 2143 and 2144 regarding the obviousness of similar and approaching ranges.
To make the adjustable gap between the sliders between about 0-200 cm would have been an exercise in change in size or dimension of a component.  See MPEP 2144 regarding the obviousness of a change in size or dimension of a component.
. 

Allowable Subject Matter

Claims 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 13, Seymour discloses including a drying unit (See redrying machine 110 of col. 4, ll. 9-20), the slider being positioned downstream of the drying unit, in the direction of motion of the movable support.
	The combination Seymour/Adami does not disclose the slider being positioned downstream of the drying unit, in the direction of the movable support.  The support and slider of Seymour/Adami is upstream of the dryer unit.
	While the Courts have held that rearrangement of essential working parts is prima facie obvious to one of ordinary skill in the art (see MPEP 2144), there was no motivation available to one of ordinary skill in the art to reposition the drier unit of Seymour as claimed and disclosed in Li.
	Therefore, claim 13 is deemed allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712